Title: To James Madison from Isaac Cox Barnet, 24 December 1801 (Abstract)
From: Barnet, Isaac Cox
To: Madison, James


24 December 1801, Bordeaux. Has sent by V. Dupont a duplicate of his 30 Oct. dispatch with his final account and a few lines dated 14 Dec. Expresses regret that he has not heard from State Department since 31 Mar. 1800. Refers to his past services as well as to his family and financial obligations. Public service has diverted his attention from his commercial affairs, and he is still in arrears owing to financial aid given to Americans. Fears that because of his refusal to “connive at abuses practised by some who [have] … respectable family connections in America,” such people have sought to injure his reputation. States that if he has been accused of any misconduct he should be allowed to vindicate himself. Declares his sympathy for the “sentiments which led America to Independence.” Will soon forward a statement of his advances to captured Americans and expenditures incurred in defending spoliation cases, which sums are not included in his former accounts. Expects reimbursement on the basis of the letters he received from the State Department of 15 Dec. 1798 and 31 Mar. 1800. Mentions that recent heavy rains endanger the crops and a severe frost may result in a grain and flour shortage next spring and summer. Market remains dull.
 

   RC (DNA: RG 59, CD, Bordeaux, vol. 1). 4 pp.


   A full transcription of this document has been added to the digital edition.
